Title: To James Madison from Elbridge Gerry, 5 July 1807
From: Gerry, Elbridge
To: Madison, James



Dear Sir,
Cambridge 5th. July 1807

I received last evening, your obliging letter of the 27th. of June, with sundries enclosed for Mrs Blake, & the national intelligencer.  She sailed on monday last, in company with General & Madam Darbeut of Martinique, persons of great respectability.  The letters & passport shall be immediately delivered to Mr Blake, who undoubtedly will be highly gratified by the kind attention of the President, & of yourself to Mrs Blake, & be careful to send them by the first safe conveyance...  The public curiosity has been on tiptoe, to see a denouement of the treasonable conspiracy which has been carried on, in the Mississippi territory.  The political wound is now laid open, & ought to be probed to the bottom. ...  The public indignation is universally excited by the repeated destruction of our unoffending seamen: if redress for the present, & prevention for the future, cannot be obtained, will not a state of warfare, be preferable to such a state of national insult & degradation?  Accept my best wishes for your health & happiness.  With great esteem & respect, yours sincerely

E. Gerry

